Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-3231

   CHARLIE MCTAVISH,

                 Plaintiff,

   v.

   JUNIOR ACHIEVEMENT USA,

                 Defendant.


                    COMPLAINT AND DEMAND FOR JURY TRIAL


          Plaintiff Charlie McTavish, by her attorney Mary Jo Lowrey of Lowrey Parady,

   LLC, files this Complaint and Demand for Jury Trial against Defendant Junior

   Achievement USA (“Defendant” or “JA”), and complains as follows:

                                     INTRODUCTION

          1.     Plaintiff Charlie McTavish is a former JA employee who suffers from

   posttraumatic stress disorder (“PTSD”), which causes her to experience extreme anxiety

   and panic attacks in response to various “triggers” in her environment. Ms. McTavish

   informed JA of this condition when she was hired, and JA agreed to provide reasonable

   accommodations for her disability. Despite being aware of her condition, Ms.

   McTavish’s coworkers and supervisors regularly invaded her privacy and criticized her

   “attitude,” a proxy for symptoms related to her disability. When Ms. McTavish

   complained about these issues, JA only increased its scrutiny of Ms. McTavish’s

   performance and presented her with an exhaustive list of complaints about her disposition


                                              1
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 2 of 11




   from her coworkers. JA failed to provide sufficient accommodations for Ms. McTavish’s

   disability, and eventually constructively discharged her, in violation of the Americans

   with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

                                              PARTIES

           2.      Plaintiff McTavish is a resident of and domiciled in Colorado. Her present

   address is 428 S. Sherman St. #1, Denver, CO 80204.

           3.      Defendant JA is a Colorado nonprofit corporation with a principal office

   street address of One Education Way, Colorado Springs, CO, 80906.

           4.      Defendant JA employed Ms. McTavish at its principal place of business

   from May 30, 2017, until September 18, 2018.

                                 JURISDICTION AND VENUE

           5.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, and 28

   U.S.C. § 1343(a)(3) and (4), which grant original jurisdiction to the Federal District

   Court in actions which arise under federal civil rights laws. Specifically, this Court has

   jurisdiction because Ms. McTavish alleges violations of her rights under the Americans

   with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

           6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b). A

   substantial part of the events and/or omissions giving rise to Ms. McTavish’s claims

   occurred within the jurisdiction of the United States District Court for the District of

   Colorado and JA resides therein.

                              ADMINISTRATIVE EXHAUSTION

           7.      Ms. McTavish has complied with all administrative, jurisdictional and

   legal prerequisites to the filing of this action.



                                                   2
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 3 of 11




           8.     Ms. McTavish timely filed a Charge of Discrimination with the EEOC,

   Charge No. 541-2018-02419, on October 18, 2018, alleging disability discrimination,

   including failure to accommodate and a hostile work environment. Ms. McTavish

   amended her Charge on April 2, 2019, to include a claim of retaliation.

           9.     The EEOC mailed Ms. McTavish a Notice of Right to Sue on August 16,

   2019.

                                 GENERAL ALLEGATIONS

           10.    Ms. McTavish was hired by JA on May 30, 2017, as the Stewardship

   Manager.

           11.    JA had more than 20 employees at all relevant times.

           12.    Ms. McTavish suffers from posttraumatic stress disorder (“PTSD”).

           13.    Ms. McTavish’s PTSD substantially limits many of her major life

   activities, including but not limited to breathing, concentrating and working, and

   constitutes a disability under the ADA.

           14.    Ms. McTavish informed JA of her disability at the time she was hired and

   requested JA make reasonable accommodations to allow her to successfully perform the

   essential functions of her position.

           15.    JA agreed to accommodate Ms. McTavish’s disability by allowing her to

   (i) make occasional adjustments to her work hours for therapy appointments or to cope

   with her symptoms, (ii) bring her service dog to work with her, and (iii) take breaks in a

   “safe” room when her symptoms were triggered.




                                                3
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 4 of 11




             16.    Although JA agreed to these accommodations, as Ms. McTavish began

   working at JA she discovered additional accommodations were needed in order for her to

   be successful.

             17.    Ms. McTavish’s coworkers repeatedly tried to interact with her service

   dog, Rogue, even after she requested that they simply ignore the dog while she was

   wearing her service vest.

             18.    Additionally, the “safe” rooms provided for Ms. McTavish could not be

   locked, and therefore her coworkers sometimes walked in on her while she was having

   panic attacks.

             19.    JA failed to properly engage in the interactive dialogue with Ms.

   McTavish and to provide Ms. McTavish with additional reasonable accommodations that

   she requested after her initial hiring.

             20.    Ms. McTavish requested a quiet cubicle or other work area with a desk

   facing the entrance to prevent her coworkers from startling her by approaching her from

   behind.

             21.    Ms. McTavish was told that her cubicle could not be rearranged so that the

   desk faced the entrance.

             22.    Ms. McTavish was not permitted to move to a cubicle that was in a quieter

   location.

             23.    JA often required Ms. McTavish to implement her requested

   accommodations which led to misunderstandings and negatively feelings from Ms.

   McTavish’s coworkers who did not understand that what she was requesting of them

   were approved accommodations for her disability.



                                                 4
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 5 of 11




           24.    JA’s actions revealed a bias against Ms. McTavish because of her

   disability.

           25.    Despite these difficulties, Ms. McTavish received an excellent

   performance review in December 2017.

           26.    On June 5, 2018, Ms. McTavish’s supervisor, Kris Ponciroli, presented

   Ms. McTavish with a “behavior performance plan” (“the performance plan”), allegedly to

   address Ms. McTavish’s “unprofessional, rude and disrespectful behaviors.”

           27.    The performance plan specifically referenced the reasonable

   accommodations for Ms. McTavish’s disability and implied that she had been

   insufficiently grateful for JA’s compliance with the ADA.

           28.    The performance plan did not identify a single example of Ms. McTavish

   failing to complete her work or submitting unsatisfactory work; rather, it focused solely

   on her coworkers’ perceptions of her disposition at the office.

           29.    Other employees made rude comments or had unpleasant attitudes in the

   workplace, but were not disciplined or reprimanded for those incidents.

           30.    The performance plan is clear evidence of the discriminatory animus

   against Ms. McTavish because of her disability.

           31.    On June 6, 2018, Ms. McTavish met with Ms. Ponciroli and Lisa Frye, VP

   of Employment/Employee Relations, to discuss the performance plan and how Ms.

   McTavish could continue to succeed in her position. During that meeting, Ms. McTavish

   stated that she believed the allegations in the performance plan were related to the

   symptoms of her disability and her attempts to cope with her disability, rather than her

   ability to perform her job.



                                                5
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 6 of 11




          32.       During another meeting the following week, Ms. Ponciroli once again

   warned Ms. McTavish that while JA would continue to make reasonable

   accommodations for her disability, Ms. McTavish needed to maintain a “respectful, kind

   mood, even when triggering.”

          33.       On June 29, 2018, Ms. Ponciroli and Ms. Frye informed Ms. McTavish

   that JA intended to contact her therapist directly to understand how Ms. McTavish could

   “better interact” in her work environment.

          34.       In order to do so, Ms. Frye asked Ms. McTavish to sign medical records

   release forms that would have given JA access to Ms. McTavish’s complete medical file,

   including all of her therapist’s notes.

          35.       Ms. McTavish refused to sign these unnecessarily broad medical records

   release forms.

          36.       Ms. Frye’s and Ms. Ponciroli’s treatment of Ms. McTavish constitutes

   harassment based on her disability.

          37.       On July 9, 2018, Ms. McTavish complained to Tim Greinert, Senior Vice

   President of Development, and Leslie Pierce, Senior Vice President of Talent and

   Organization Development, that JA’s constant scrutiny and criticisms regarding her

   disposition, including the performance plan and required follow-up meetings, were

   directed at her because of her disability and were creating a hostile environment. She

   noted that these issues were exacerbating the symptoms of her disability and causing her

   to feel unsafe at work.

          38.       In particular, during the July 9, 2018 meeting Ms. McTavish complained

   about the discriminatory treatment she received from Ms. Ponciroli and Ms. Frye.



                                                6
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 7 of 11




          39.     After Ms. McTavish’s July 9, 2018 complaint of discrimination, Ms. Frye

   conducted an investigation of Ms. McTavish’s complaint.

          40.     On August 23, 2018, Ms. Frye and Mr. Greinert met with Ms. McTavish

   to discuss the results of Ms. Frye’s investigation into Ms. McTavish’s complaints. They

   also gave Ms. McTavish a copy of the full report Ms. Frye prepared.

          41.     Ms. Frye alleged that Ms. McTavish’s claims of discrimination and

   harassment were unsubstantiated. The report focused exclusively on Ms. McTavish’s

   disposition in the workplace and did not identify any examples of poor performance by

   Ms. McTavish. Nonetheless, the report concluded that Ms. McTavish was “refusing to do

   her job according to our expectations.”

          42.     After the investigation, JA continued to subject Ms. McTavish to intense

   scrutiny.

          43.     For example, Ms. Ponciroli reprimanded Ms. McTavish for looking at her

   cell phone during a meeting. Other employees were not reprimanded for the same

   conduct.

          44.     Ms. McTavish learned from one of her coworkers that Ms. Frye was

   inspecting her cubicle while Ms. McTavish was out of the office one day.

          45.     JA’s ongoing scrutiny and harassment caused the symptoms of Ms.

   McTavish’s PTSD to worsen significantly.

          46.     Ms. McTavish’s work environment became so intolerable that she

   constructively discharged from her position on September 18, 2018.

                           FIRST CLAIM FOR RELIEF
       Failure to Accommodate in Violation of the Americans with Disabilities Act
                              42 U.S.C. § 12101, et seq.



                                               7
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 8 of 11




          47.     Ms. McTavish incorporates all foregoing and subsequent paragraphs of

   this Complaint as if fully set forth herein.

          48.     As a person with PTSD, Ms. McTavish has a disability under the ADA.

          49.     JA was Ms. McTavish’s employer.

          50.     Ms. McTavish is a qualified person with a disability who was able to

   perform all of the essential functions of her job with or without reasonable

   accommodations.

          51.     Ms. McTavish requested reasonable accommodations including a secure,

   quiet room in which she could recover when her symptoms were triggered, as well as a

   quiet cubicle or other work area with a desk facing the entrance to prevent her coworkers

   from startling her.

          52.     JA could accommodate Ms. McTavish without undue hardship.

          53.     JA failed to provide Ms. McTavish’s with her requested accommodations

   and did not provide her with a reasonable alternative accommodation.

          54.     The “safe” rooms provided for Ms. McTavish could not be locked, which

   allowed her coworkers to enter while she was recovering from panic attacks.

          55.     Ms. McTavish was told that her cubicle could not be rearranged so that the

   desk faced the entrance and that she could not move to a cubicle in a less trafficked area.

          56.     JA constructively discharged Ms. McTavish as a result of its failure to

   accommodate her.

          57.     As a direct and proximate cause of Defendants’ discriminatory actions and

   conduct, Ms. McTavish suffered, and will continue to suffer damages including, but not

   limited to, loss of salary wages, earnings and benefits; diminution of future earning



                                                  8
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 9 of 11




   capacity, loss of accumulated benefits, emotional distress and other compensatory

   damages in amount to be determined at trial; punitive damages in an amount to be

   determined at trial; and attorney fees and costs.

                            SECOND CLAIM FOR RELIEF
       Disability Discrimination in Violation of the Americans with Disabilities Act
                                 42 U.S.C. § 12101, et seq.

          58.     Ms. McTavish incorporates all foregoing and subsequent paragraphs of

   this Complaint as if fully set forth herein.

          59.     JA subjected Ms. McTavish to a discriminatory hostile work environment.

          60.     JA discriminated against Ms. McTavish by targeting her for discipline,

   criticizing her behavior including symptoms of her disability and placing her on a

   discriminatory performance plan.

          61.     JA constructively terminating Ms. McTavish’s employment.

          62.     As a direct and proximate cause of JA’s discriminatory actions and

   conduct, Ms. McTavish suffered, and will continue to suffer damages including, but not

   limited to, loss of salary wages, earnings and benefits; diminution of future earning

   capacity, loss of accumulated benefits, emotional distress and other compensatory

   damages in amount to be determined at trial; punitive damages in an amount to be

   determined at trial; and attorney fees and costs.

                                THIRD CLAIM FOR RELIEF
                Retaliation in Violation of the Americans with Disabilities Act
                                   42 U.S.C. § 12101, et seq.

          63.     Ms. McTavish incorporates all foregoing and subsequent paragraphs of

   this Complaint as if fully set forth herein.




                                                  9
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 10 of 11




           64.       Ms. McTavish engaged in protected activity under the ADA on multiple

   occasions by opposing discriminatory and retaliatory practices and conduct directed at

   her by JA’s employees and managers, including discrimination and harassment based on

   her disability.

           65.       Ms. McTavish engaged in a protected activity under the ADA by

   requesting reasonable accommodations.

           66.       As a result of Ms. McTavish’s protected opposition to discrimination and

   harassment, and her repeated request for reasonable accommodations JA began a pattern

   of retaliatory conduct against Ms. McTavish by subjecting her to the different terms and

   conditions of employment described in this Complaint.

           67.       JA retaliated against Ms. McTavish by having Ms. Frye, who Ms.

   McTavish complained had engaged in harassment against Ms. McTavish, conduct an

   investigation of Ms. McTavish’s complaint of discrimination.

           68.       JA retaliated against Ms. McTavish by constructively terminating her

   employment.

           69.       As a direct and proximate cause of JA’s retaliatory actions and conduct,

   Ms. McTavish suffered, and will continue to suffer damages including, but not limited to,

   loss of salary wages, earnings and benefits; diminution of future earning capacity, loss of

   accumulated benefits, emotional distress and other compensatory damages in amount to

   be determined at trial; punitive damages in an amount to be determined at trial; and

   attorney fees and costs.




                                                 10
Case 1:19-cv-03231-SKC Document 1 Filed 11/14/19 USDC Colorado Page 11 of 11




                                      PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff respectfully prays that this Court grant the following

   relief:

             A. Injunctive and declaratory relief,

             B. Actual economic damages in such amount as shall be proven at trial for back-

                pay, lost benefits, wages, promotions, tenure, seniority, and other employment

                opportunities; reinstatement or front pay in lieu of reinstatement,

             C. Compensatory damages including, but not limited to, emotional distress,

                suffering, mental anguish, loss of enjoyment of life, and other nonpecuniary

                losses,

             D. Pre-judgment and post-judgment interest,

             E. Attorney’s fees, costs and expenses, and

             F. Any other relief justice requires and law or equity allows.

                                      JURY TRIAL DEMAND

             The plaintiff hereby requests a jury trial on all questions of fact raised by this

   Complaint.

             Respectfully submitted this 14th day of November, 2019.

                                                     LOWREY PARADY, LLC

                                                     /s/ Mary Jo Lowrey
                                                     Mary Jo Lowrey
                                                     1725 High Street, Suite 1
                                                     Denver, CO 80218
                                                     Phone: 303-593-2595
                                                     Fax: 303-502-9119
                                                     Email: MaryJo@lowrey-parady.com
                                                     Attorney for Plaintiff




                                                   11
